EXHIBIT 10.2 THIS AGREEMENT is made on 1st March, 2014 BETWEEN Clone Algo Pte. Ltd. a company incorporated in Singapore having its registered office at(the “Company”); Niraj Goel, residing at 70 Bayshore Road, #22-07, Singapore 469987(the “Employee”) IT IS AGREED as follows: 1. Appointment faithfully and diligently perform those duties and exercise such powers consistent with them which are from time to time assigned to or vested in him/her; The Company appoints the Employee and the Employee agrees to serve as Director of the Company. abide by the Memorandum and Articles of Association of the Company and obey all lawful and reasonable directions of the Board; As Director of the Company, the Employee shall have authority to enter into contractual obligations on behalf of the Company with prior approval of Management. use his/her best endeavours to promote the interests of the Company; Except as provided in Clause 1.2 above, the Employee shall have no authority to enter into contractual obligations on behalf of or otherwise bind the Company.In particular (but without limitation), the Employee shall have no authority to and shall not: keep the Board promptly and fully informed (in writing if so requested) of his/her conduct of the business or affairs of the Company and provide such explanations as the Board may require; pledge the credit of the Company; not at any time make any untrue or misleading statement relating to the Company or any corporation having an ordinary share capital of which not less than 50 per cent is owned directly or indirectly by the Company or its holding company (if any) (each a “Group Company”). enter into any guarantee or indemnity on behalf of the Company; or otherwise incur any financial or other liabilities on behalf of the Company. 3. Remuneration During her appointment the Company shall pay to the Employee S$ 20,000 per month as salary. Each and every month, the Employee CPF contribution will be deducted from salary and paid to the CPF Board together with Employer CPF contribution. The Employee’s and Employers CPF contributions will be made in accordance with the relevant statutory provisions. The appointment shall commence on 1stMarch, 2014 and shall continue (subject to earlier termination as provided in this Agreement) until terminated by either party giving to the other not less than one month prior notice. The First 3 months of the employment relationship shall be regarded as a probationary period, The Employee warrants that by virtue of entering into this Agreement he/she will not be in breach of any express or implied terms of any contract with or of any other obligation to any third party binding upon him/her. During her appointment the Company shall pay to the Employee commissions on sales effected by the employee of the Company’s products and services calculated in the manner described in Schedule 2. 2.
